Citation Nr: 1526108	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-27 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a heart disability, to include sinus bradycardia.

4.  Entitlement to an initial evaluation in excess of 10 percent for asthma.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from July 2006 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The issues of entitlement to service connection for a headaches and heart disability, as well as for a higher initial evaluation for asthma, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no evidence of a currently diagnosed disability of the cervical spine to account for the Veteran's neck pain.


CONCLUSION OF LAW

A cervical spine disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A letter dated in January 2011 advised the Veteran of the evidence necessary to support a claim for service connection.  The Veteran was informed of the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent correspondence advised the Veteran of the status of his claims.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, private, and VA treatment records have been obtained and associated with the record.  A VA examination has been conducted, and the Board finds that it is adequate in that it was conducted by a neutral, skilled provider who reviewed the Veteran's history and conducted appropriate examinations prior to rendering his findings and opinions.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. 

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection for Cervical Spine Disability

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records reflect that in July 2007, the Veteran complained of neck pain since basic training.  Physical examination revealed mild limitation to right lateral cervical flexion and tight trapezius.  There were no abnormalities of the cervical spine.  The assessment was upper back pain.  X-rays revealed mild cervical and upper thoracic levocurvature which appeared compensatory for more inferiorly located thoracic dextrocurvature.  The cervertebral bodies and remaining visualized bones were otherwise normally aligned.  There was no evidence for significant spondylitic change and no significant bony neural foraminal narrowing.  The soft tissues and visualized chest apices were unremarkable.  

The Veteran received chiropractic treatment in March 2010.  The presenting problem was back muscle spasm.  The Veteran reported constant dull and achy neck pain with sharp shooting into the shoulder region and radiation into the left arm.  The assessment was segmental dysfunction of the cervical region.  Hot packs, traction, and manipulation were provided.  

In September 2010, the Veteran was seen in the emergency department with complaints of neck and back pain.  He described his neck pain as occurring in the area of the trapezius bilaterally and in the cervical and upper thoracic spine, as well as the interscapular area.  

On VA examination in February 2011, the Veteran's history was reviewed.  He reported that since basic training in 2006, he had popping of his neck which hurt for two seconds.  He also indicated that he occasionally had a tingling sensation down to his hand lasting two seconds, but no further symptoms.  He denied ongoing pain and flare-ups.  He denied shooting pain, weakness, or lasting numbness down either arm.  The examiner noted that X-rays in July 2007 showed cervicothoracic levocurvature but were otherwise normal.  She further noted that there was a question of whether the cervical spine findings were compensatory.  She indicated that a diagnosis of segmental dysfunction had been given by a chiropractor.  Following physical examination, the examiner concluded that there was insufficient evidence to warrant a diagnosis of any chronic pathological disorder.  She noted that X-rays and examination were normal.

Having reviewed the evidence pertaining to this claim, the Board has concluded that service connection for a cervical spine disability is not warranted.  In this regard, the Board acknowledges that the Veteran received treatment for cervical spine pain during service, and that a chiropractor assessed segmental dysfunction.  However, the February 2011 VA examiner considered this evidence and ultimately concluded that there was no evidence to warrant a diagnosis of any chronic pathological disorder.  

In short, there is no evidence of a current chronic cervical spine disability.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

The Board acknowledges that the Veteran has complained of neck pain.  However, a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish... the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

The grant of service connection requires competent evidence to establish a diagnosis and relate the diagnosis to the Veteran's service.  While the Veteran asserts that he has cervical spine pain, the record fails to demonstrate a diagnosis of a cervical spine disability for which service connection may be granted.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014). 


ORDER

Entitlement to service connection for a cervical spine disability is denied.


REMAND

Service Connection for a Heart Disability 

The Veteran seeks service connection for a heart disorder, to include sinus bradycardia.  Service treatment records reflect that sinus bradycardia was assessed during an emergency room visit in June 2009.  It was noted that the Veteran had been taking Advair.  At that time, he complained of subjective palpitations; there was no ectopy on monitoring.  A chest X-ray was read to indicate possible prominence of the pulmonary artery.  Echocardiogram in March 2010 was normal, with sinus rhythm.

On VA examination in February 2011, the examiner noted that she did not see records of sinus bradycardia in the claims file.  She indicated that such a finding could be seen in those who exercise quite a bit, and in that case could be completely normal.  She concluded that there was no evidence of any chronic pathological heart condition or arrhythmia.  

In August 2013, the Veteran submitted treatise materials discussing the increased incidence of sinus bradycardia in people using Advair.  The Veteran is service-connected for asthma and allergic rhinitis, and uses Advair for these disabilities.  Secondary service connection must be considered.

In short, there is evidence of sinus bradycardia during service, at the time the Veteran was taking Advair.  The Veteran currently uses that medication for service-connected disabilities.  The February 2011 VA examiner does not seem to have considered this evidence, or a theory of secondary service connection.  Thus, the Board concludes that an additional VA examination is necessary in order to decide this claim.  

Service Connection for a Headache Disability 

Service treatment records reflect a diagnosis of headache syndromes as early as 2006.  Subsequent problem lists include headache.  

On VA examination in February 2011, the Veteran denied migraines.  He indicated that he had occasional headaches lasting for a few hours, but that he had not been treated.  The examiner concluded that the issue had resolved, and examination was normal.  She indicated that the was insufficient evidence to warrant a diagnosis of any chronic pathological disorder.

In the August 2013 substantive appeal, the Veteran's representative indicated that the Veteran had been assessed with cluster headaches.

Because there is evidence of treatment during service for headaches and the Veteran currently alleges that he suffers from cluster headaches, a neurological examination is warranted to determine the etiology of any currently present headache disability.

Evaluation of Asthma

The Veteran's asthma has been rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6602, for bronchial asthma.  Under DC 6602, a 10 percent evaluation is warranted when the forced expiratory volume in one second (FEV-1) is 71 to 80 percent predicted, or; the FEV-1/forced vital capacity (FVC) is 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy is required.  A 30 percent evaluation is warranted when the FEV-1 is 56 to 70 percent predicted, or; the FEV-1/FVC is 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy is required, or; inhalational anti-inflammatory medication is required.  See 38 C.F.R. § 4.97.  

Service treatment records reflect that exercise induced asthma was diagnosed in 2010.  In May 2010, a medical provider noted that the Veteran was not limited in exercise and was able to pass physical training tests without difficulty.  The Veteran was medically discharged on the basis of his asthma.

On VA examination in February 2011, the Veteran endorsed dyspnea on exertion if he exercised without his inhaler.  He related that he used his inhaler prior to exercise.  The examiner indicated that cardiopulmonary exercise test in January 2010 revealed a 14 percent decrease in his FEV1, reversible with bronchodilators.  The examiner noted that pulmonary function tests in May 2010 were normal, and that an exercise pulmonary function test was required to elicit any abnormality.  

On VA examination in May 2012, the examiner indicated that the Veteran's asthma did not require the use of oral or parenteral corticosteroid medication, or antibiotics.  He noted that the Veteran used inhalational anti-inflammatory medication and oral bronchodilators on an intermittent basis.  The examiner noted that exercise capacity testing had not been performed.

In the August 2013 substantive appeal, the Veteran's representative argued that he used a bronchodilator daily.

An additional VA examination was carried out in January 2014.  The examiner provided a diagnosis of asthma.  She noted that the Veteran used inhalational bronchodilator therapy on an intermittent basis.  She indicated that oral bronchodilators and antibiotics were not used.  Pulmonary function tests revealed FVC of 105.2 percent predicted, FEV-1 of 105 percent predicted, and FEV-1/FVC of 100 percent predicted.  The examiner indicated that the claims file was not provided for review, and that per the Veteran's report, he had exercise induced asthma.  She noted that without exercise, the bronchospasm characteristic of asthma would not show up on the pulmonary function test. She further noted that the Salt Lake City VA Medical Center did not perform exercise pulmonary function tests.    

Upon consideration of the foregoing, the Board has determined that additional development is necessary prior to evaluating the Veteran's asthma.  First, there appears to be a conflict as to whether the Veteran utilizes inhalational anti-inflammatory medication, which is listed in the criteria for a 30 percent evaluation.  Notably, the May 2012 examiner indicated that such medication was used intermittently, while the other two VA examiners did not list this use.  Clarification should be sought as to whether treatment of the Veteran's asthma requires inhalational anti-inflammatory medication.  

The Board also observes that the January 2014 VA examiner stated that without exercise, the bronchospasm characteristic of asthma would not show up on the pulmonary function test.  Thus, the Board concludes that an additional examination, to include exercise pulmonary function testing, must be conducted in order to properly assess the severity of this disability.  

In light of the above discussion, the Board has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the information necessary to substantiate the claim for secondary service connection, in connection with his claim for a heart disability.

2.  Schedule a VA cardiac examination to determine the nature and etiology of any cardiac disability.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should state whether there is any current cardiac disability.  If so, the examiner should provide opinions as to the following:  

a.  whether it is at least as likely as not (50 percent or greater probability) that any cardiac disability diagnosed during the pendency of the Veteran's claim had its clinical onset during active service or is otherwise the result of a disease or injury in service, to include medication prescribed for asthma, such as Advair during service.  

b.  whether it is at least as likely as not (50 percent or greater probability) that any cardiac disability diagnosed is caused by the Veteran service-connected asthma or allergic rhinitis, to include any side effects from the medications prescribed for these disabilities.

c.  whether it is at least as likely as not (50 percent or greater probability) that any cardiac disability diagnosed is aggravated by the Veteran service-connected asthma or allergic rhinitis, to include any side effects from the medications prescribed for these disabilities.  Aggravation means that there is a permanent worsening of the disability beyond its natural progression.

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In discussing his or her rationale, the examiner should specifically address the evidence of record, including the in-service finding of sinus bradycardia.  The examiner must specifically address the significance if any such clinical findings and whether or not they are indicative of cardiac disability.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Schedule a VA neurological examination to determine the nature and etiology of the Veteran's claimed headaches.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should state whether there is any current disability manifested by headaches.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any cardiac disability diagnosed during the pendency of the Veteran's claim had its clinical onset during active service or is otherwise the result of a disease or injury in service.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In discussing his or her rationale, the examiner should specifically address the evidence of record, including the in-service diagnosis of headache syndrome, and the August 2013 statements of record indicating a new diagnosis of cluster headaches.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  Schedule the Veteran for a VA examination, on a fee basis if necessary, to determine the severity of his asthma.  All indicated testing should be carried out, to include exercise pulmonary function tests, and the results recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify the manifestations of the Veteran's asthma, to include all medications used during service and since then.  The examiner should specifically state whether the Veteran has, at any time, used inhalational anti-inflammatory medication to treat his asthma.  

The examiner should also discuss the Veteran's functional impairments caused by the service-connected disability  with regard to his ability to perform tasks, including sedentary and physical tasks.

5.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


